Citation Nr: 1218124	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  09-11 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


1. Whether the Veteran submitted a timely substantive appeal with respect to the September 2005 rating decision that denied a claim of service connection for right arm numbness.  

2.  Service connection for right arm numbness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from March 1979 to March 2005.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which determined that the Veteran had not submitted a timely substantive appeal.

The issue of service connection for right arm numbness is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The July 2007 substantive appeal was received within 60 days of her receipt of the March 2007 statement of the case.  


CONCLUSION OF LAW

The criteria for submission of a timely substantive appeal of the September 2005 rating decision have been met.  38 U.S.C.A. §§ 7104 , 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200 , 20.202, 20.302 (2011); Percy v. Shinseki, 23 Vet. App. 37, 44 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed notice of disagreement (NOD) in writing and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  The substantive appeal must be filed within 60 days after mailing of the SOC, or within the remainder of the one year period from the mailing of notification of the determination being appealed.  38 C.F.R. § 20.302.  Extensions of time for filing a Substantive Appeal may be granted for good cause.  38 C.F.R. § 20.303.  Questions as to timeliness or adequacy of the Substantive Appeal shall be determined by the Board.  The Board may dismiss any appeal over which it determines it does not have jurisdiction.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.101.

Notification of the rating decision that denied service connection for right arm numbness was mailed to the Veteran's address of record on September 7, 2005.  The Veteran filed a timely (received in July 2006) NOD.  An SOC addressing the matter was mailed to her address of record on March 26, 2007.  The cover letter to the SOC notified the Veteran that to perfect her appeal in the matters she had to file a Substantive Appeal; notified her of what the Substantive Appeal must contain; advised her of the time limits (60 days from mailing of the letter or one year from mailing of the notice of the determination appealed) for filing the Substantive Appeal; and informed her of the requirements for requesting an extension of time to file her Substantive Appeal.  38 C.F.R. § 19.30.  

The Veteran had through May 25, 2007, to submit a timely response/Substantive Appeal; 60 days from the mailing of the letter.  She did not request an extension for good cause or submit any additional evidence, but instead submitted a Substantive Appeal on July 20, 2007, after the deadline.  In January 2008, the RO notified the Veteran that her Form 9 was not timely and that her appeal was closed due to failure to file a timely appeal.  

The Veteran maintains that she was unable to file a timely Form 9 (i.e. a Form 9 prior to May 26, 2007) because she did not receive the SOC until July 9, 2007.  She reports that she was told that the SOC was mailed to the wrong address and had to be re-sent.  The probative evidence does not suggest that the March 2007 SOC was sent to the wrong address:  the SOC lists the Veteran's correct address of record as of March 2007.   Nevertheless, the Veteran is competent to report that she did not receive the SOC until July 2007 and, based on the Veteran's consistent and uncontradicted histories as to the date of receipt, the Board finds the reported date of receipt is credible.  See 38 C.F.R. § 3.159(a)(2).  


VA may waive any issue of timeliness in the filing of a substantive appeal.   Percy v. Shinseki, 23 Vet. App. 37, 44 (2009).  The probative evidence suggests that the Veteran submitted a substantive appeal within 60 days of receiving the SOC.  Based on this evidence, the Board finds the Veteran's failure to submit an appeal prior to the May 26, 2007 deadline should be waived.  
  
As the decision grants the appeal, there is no need to discuss compliance with the duties to notify and assist.  


ORDER

A timely substantive appeal was submitted with respect to the September 2005 rating decision; to this extent, the appeal is granted.


REMAND

Because the Board has concluded that it has jurisdiction over the claim of service connection for right arm numbness, the agency of original jurisdiction must continue the appeal.    

1.  Readjudicate the claim of service connection for right arm numbness.

2.  If service connection remains denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


